Citation Nr: 1744720	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  03-03 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period of July 1, 2012 through April 11, 2013.  

2.  Entitlement to TDIU prior to December 6, 2011.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2009 and May 2012; transcripts of those hearings are associated with the claims file.  At his May 2012 hearing, the Veteran was apprised of his right to hearing before a third Veterans Law Judge, who would participate in any subsequent panel decision; he waived his right to a hearing before a third Veterans Law Judge at that time.  See 38 C.F.R. § 20.707 (2016); Arneson v. Shinseki, 24 Vet. App. 370 (2011).  

This case was last before the Board in May 2016, at which time it was remanded for additional development.  The case has been returned to the Board at this time for further appellate review.  The issue of entitlement to TDIU prior to December 6, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

By resolving all reasonable doubt in his favor, for the period of July 1, 2012 through April 11, 2013, the evidence demonstrates the Veteran's service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment.  



CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU for the period of July 1, 2012 through April 11, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The regulations provide that if there is only one such disability, it must be rated at 
60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

In this case, the Veteran's TDIU claim is intertwined with the initial increased evaluation claim for the Veteran's posttraumatic stress disorder (PTSD), which was awarded service connection beginning March 29, 1999.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this decision, the Board only addresses the period of July 1, 2012 through April 11, 2013.  The Board reflects that for the period of December 6, 2011 through June 30, 2012, and for the period beginning April 12, 2013, the Veteran has been awarded 100 percent schedular evaluations.  TDIU during those periods is therefore moot at this time.  

For the period of July 1, 2012 through April 11, 2013, the Veteran's service-connected disabilities were rated as follows: 70 percent disabling for his PTSD; 30 percent disabling for his coronary artery disease (CAD) status post myocardial infarction; and noncompensable for periodontitis.  His combined evaluation for that period is 80 percent disabling.  The Veteran therefore meets the schedular criteria for TDIU during that period.  See 38 C.F.R. § 4.16.  Consequently, the sole issue at this time is whether those service-connected disabilities precluded the Veteran from obtaining and maintaining substantially gainful employment during that period.  The Board finds that such a finding is warranted at this time.  

The Veteran underwent a VA examination for his CAD disability in March 2017.  In that examination, the VA examiner found that the Veteran had an estimated METs of greater than 3 but less than 5; the occupational limitations due to his heart disability were noted as: needing to avoid repetitive lifting, climbing ladders or stairs, or doing any heavy pushing.  He should also be able to take breaks as needed.  

The Veteran also underwent a VA examination of his dental disability in April 2017, in which the examiner indicated that the Veteran's periodontitis did not have any impairment on his occupational functioning.  

The Veteran was apparently scheduled for a VA psychiatric examination, although it appears that he failed to report for that examination in February 2017.  

In an addendum opinion obtained by the AOJ in May 2017, the examiner noted in the remarks section that the Veteran had an educational history of 18 years with a bachelor degree in criminal justice; he also had 48 months of technical training, although what type of training was not noted.  He noted that the Veteran had a work history as a carpenter's helper and janitor, although he had not worked since Spring 1998; he spent some time in jail in 2000 as a result of assaulting his brother.  Regarding occupational impairment during the period of July 1, 2012 through April 11, 2013, the examiner noted there was no adverse impact on his employability due to his periodontitis during the appeal period.  The examiner further summarized that due to the combined effects of his psychiatric and heart disabilities, the Veteran should avoid high physical and emotional stress-inducing work.  He should not perform any repetitive activity such as lifting over ten pounds, climbing stairs or ladders, doing any heavy pushing or pulling activities, as well as avoiding extreme temperature changes of hot and cold.  He should have the option to take a 10 minute break every two hours.  He should also avoid tasks that required complex cognitive skills and/or higher executive thought processes, as such could lead to frustration and limit his ability to safely interact with the public and/or his co-workers.  The examiner found that the Veteran would be well-suited to working in a non-stimulating, quiet environment with a set routine; he also would do well in a job with limited contact with the public, "as well as jobs that require rapid decision making."  The Board notes that this last part appears internally inconsistent with the Veteran's inability to perform complex cognitive skills or higher executive thought processes.  

Based on the Veteran's educational and work history, which includes only manual labor/physical employment as a janitor or carpenter's helper despite his level of education, the Board finds that for the period of July 1, 2012 through April 11, 2013, his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  In particular, the Veteran has apparently only worked in physical employment, and would be precluded from similar types of employment during the period of July 1, 2012 through April 11, 2013 as a result of his heart disability.  Furthermore, insofar as the Veteran may potentially be able to transition to a sedentary occupation as a result of his level of education, it also appears that the Veteran would be precluded from that type of employment as a result of his psychiatric disability, due to his inability to work with the public and/or co-workers, as well as his inability to perform complex cognitive skills and/or higher executive thought processes.  

Accordingly, by resolving all reasonable doubt in the Veteran's favor, the Board finds that an award of TDIU is warranted for the period of July 1, 2012 through April 11, 2013.  See 38 C.F.R. §§ 3.102, 4.16.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to TDIU for the period of July 1, 2012 through April 11, 2013, is granted.


REMAND

In light of the above decision, the Board reflects that the sole period on appeal for which the Veteran does not currently have an award of TDIU or a schedular 100 percent evaluation is the period prior to December 6, 2011.  For that period, the Veteran has a single service-connected disability-his PTSD-which is evaluated as 70 percent disabling.  Consequently, for the period of March 29, 1999 through December 5, 2011, the Veteran meets the schedular criteria for TDIU.  See 38 C.F.R. § 4.16.  

In the May 2016 remand, the Board remanded the TDIU claim for an additional VA examination of the Veteran's psychiatric disability, to include a discussion of the Veteran's educational and work history.  In a February 2017 memorandum, it appears that the Veteran was scheduled for a VA psychiatric examination, although he failed to report for that examination.  The Board notes that the evidence of record appears to indicate that the Veteran is homeless and there is no evidence that any notification letter or other means of informing the Veteran of that examination occurred.  

Furthermore, the AOJ obtained the May 2017 addendum opinion regarding the cumulative effects of his physical and psychiatric disabilities from a doctor of orthopedics (D.O.); it does not appear to the Board that an opinion from a D.O. is appropriate to discuss the effects of the Veteran's psychiatric disability on his occupational functioning, given that such appears to be outside of his area of expertise.  Additionally, the Veteran's representative, in his June 2017 informal hearing presentation, has argued that opinion is not adequate as it failed to discuss whether the Veteran was able to engage in marginal employment during the appeal period rather than substantially gainful employment.  

Finally, the Board reflects that the January 2013 psychiatric examiner opined that the Veteran's psychiatric disability did not render him unemployable, although that examiner opined that the Veteran was unemployable as a result of his polysubstance abuse.  There is evidence of record, including the Veteran's statements in a Vocational Rehabilitation record in March 1999, that he used drugs and alcohol to medicate his psychiatric disability.  No examiner has ever addressed whether the Veteran's substance abuse issues are secondary to his service-connected psychiatric disability.  

Accordingly, in light of the Board's previous remand directives and the above deficiencies, the Board finds that the TDIU issue for the period prior to December 6, 2011 must be remanded at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

On remand, the AOJ should solicit from the Veteran and his representative, a comprehensive VA Form 21-8940, which dictates in detail the Veteran's educational and employment history.  Furthermore, on remand, the Veteran and his representative should be asked to submit the Veteran's tax forms with regards his income for the years of 1999 through 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Solicit from the Veteran and his representative a comprehensive VA Form 21-8940, including a detailed educational and work history.  

2.  Solicit from the Veteran and representative any tax forms or other documentation, from official sources, of the Veteran's income for the years of 1999 through 2011.  

3.  Schedule the Veteran for a retrospective VA examination to determine the functional impairment on the Veteran's occupational functioning as a result of his psychiatric disability for the period of March 29, 1999 through December 5, 2011.  The claims file must be made available to and reviewed by the examiner.  The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability during that period and indicate the impact of such on his social and occupational functioning.  

Specifically, with regards to any substance abuse noted during that period, the examiner should opine whether such is caused by or aggravated (i.e., worsened beyond the normal progression of that disease) by his psychiatric disability.  In particular, the examiner should address whether the Veteran's substance abuse and history thereof is a result of him self-medicating his psychiatric disability.  

With respect to occupational functioning, the examiner should describe the limitations and restrictions imposed by his service-connected psychiatric symptoms (including any substance abuse symptoms, as appropriate) on such work activities as interacting with customers/coworkers, using technology, adhering to deadlines and other work activities for up to eight hours per day.  Furthermore, the examiner should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected psychiatric disability (in light of his education and work experience).  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

Finally, if the Veteran fails to report for his examination, the AOJ should document such in the claims file, including evidence that the Veteran was properly informed of his scheduled examination.  

Moreover, even if the Veteran fails to report for the examination, the AOJ should obtain the above requested retrospective opinions based on review of the claims file.

The Veteran is reminded that failure to attend his scheduled VA examination may result in the denial of his claims and that he should endeavor to appear for and participate in any scheduled VA examinations.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU prior to December 6, 2011.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________                 ______________________________
          MARJORIE A. AUER		          STEVEN D. REISS
           Veterans Law Judge,  	         	           Veterans Law Judge,
       Board of Veterans' Appeals		      Board of Veterans' Appeals


____________________________________
JAMES L. MARCH
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


